DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
identifying whether the received RLC PDU includes a completed RLC SDU that is not a segmented RLC SDU” is not fully supported/described.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.( US Pub.2005/0213605) in view of Otonari et al. (US Pat.8,000,348).
In claims 1,6 Kim et al. discloses a method by an apparatus in a communication system, the method comprising:
receiving, in a radio link control (RLC) layer associated with the apparatus, an RLC packet data unit units (PDU) from a lower layer (see fig.2B, steps 212, 217; par[0015] and fig.8; step 805; par[0091]; a UE 100 (Fig.1) receives RLC PDU at RLC layer 212 from lower layer 217);
identifying whether the received RLC PDU includes a complete RLC SDU that is not a segmented RLC SDU ( see fig.6; par[0069,0072,0074,0075] and fig.8, step 810; the RLC PDU is determined  that its data size is the same as RLC SDU based on value of segment indicator (SI) as 0 or 1. If the segment indicator is 0, the RLS PDU is the same as RLC SDU 
transmitting the received RLC PDU to an upper layer in case that the received RLC PDU includes the complete RLC SDU ( see fig.8; step 825; par[0094]; the RLC layer forwards RLC SDU defined in step 820, which means the RLC PDU is the same as RLC SDU, to an upper layer). Kim et al. does not disclose storing the received RLC PDU in a buffer in case that the received RLC PDU includes the segmented RLC SDU.
Otonari et al. discloses in fig.8; a UE 10 includes an RLC buffer 11; (col.5; lines 42-47). The UE 10 receives RLC PDUs having segment indicator (SI), and stores the RLC PDUs into each assigned buffer area according to the  sequence number of RLC PDU ( see fig.10 a, b, c; col.6; line 57 to col.7; line 32 (storing the received RLC PDU in a buffer in case that the received RLC PDU includes the segmented RLC SDU). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Otonari et al. with that of Kim et al. to store segmented RLC SDUs in the buffer of the UE.  

In claims 3,8 Kim et al. discloses reassembling the segmented RLC SDUs and transmitting reassembled RLC SDUs to the upper layer in case that the received RLC PDU includes the segmented RLC SDU ( see fig.8; step 815,825; par[0092;0094] the RLC layer frames the entire data of RLC PDU into RLC SDU ( reassembling) and forwards the RLC SDUs to an upper layer).
Claims 4-5,9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.( US Pub.2005/0213605) in view of Otonari et al. (US Pat.8,000,348), and further in view of Xiao et al. ( US Pub.2016/0352643).
In claims 4,9,5,10 Kim et al. does not disclose discarding, in case that the received RLC PDU includes the segmented RLC SDU, the received RLC PDU based on a reassembly timer expiring ( claims 4,9) and is received based on a reassembly window associated with a sequence number ( claims 5,10).
Xiao et al. discloses in fig.2; steps 201, 202,204; par[0042-0043;0045-0047] a SeNB receives RLC SDUs, configures its RLC layer entity to start a discarding timer associated with each RLC SDU; and divides the RLC SDU into several segments that each of which is .         
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chun et al. ( US Pat.8625503);
Sammour et al. ( US Pub. 2008/0226074).Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANH N NGUYEN/Primary Examiner, Art Unit 2413